Citation Nr: 1408891	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-44 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1950 to July 1954. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2008 Rating Decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the request to reopen the Veteran's claim of entitlement for service connection for bilateral hearing loss. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2004, the RO denied the Veteran's claim for service connection for a bilateral hearing loss disability.  The decision is final. 

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the August 2004 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a hearing loss disability.  

3.  The Veteran's current bilateral sensorineural hearing loss disability is related to his military service.



CONCLUSION OF LAW

1.  The August 2004 decision that denied the Veteran's claim for service connection for a bilateral hearing loss disability is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  
2.  New and material evidence having been presented to reopen a claim for service connection for hearing loss, the claim for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

New and Material Evidence Claim

Although the RO has reopened the previously denied claim for service connection for hearing loss in the September 2009 Statement of the Case (SOC), the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must determine whether new and material evidence was presented to reopen the claim in the first instance.

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the August 2004 denial, the evidence of record consisted of service treatment records (STRs); December 1991 and December 1998 private audio tests; and a July 2004 VA examination.  Service connection was denied on the grounds that no causal nexus between the Veteran's current disability and an event in service was shown.  The Veteran did not appeal that determination nor file new and material evidence within one year; therefore, the decision is final.

Since August 2004, the Veteran submitted a March 2009 statement from Miracle Ear opining that his hearing "could be" a result of his time in service.  

This evidence is new, as it came into existence after the issuance of the August 2004 RO decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of a relationship between the Veteran's hearing loss disability and his military service, which was one of the elements of service connection that was previously lacking.

New and material evidence having been received, reopening of the previously denied claim of service connection for a bilateral hearing loss disability is warranted.

Service Connection 

The Veteran essentially contends that his hearing loss had its onset during active service and has continued ever since service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Sensorineural hearing loss may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2013).  However, this presumption does not apply as there is no evidence of compensable hearing loss within a year of service separation. 

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, operates to establish when a hearing loss disability can be service connected.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran's service treatment records show that Veteran received a whisper test examination upon separation from the Navy in July of 1954 and his hearing was assessed as 15/15 bilaterally. 

The Veteran also submitted a February 2008 statement from a clinician at White Mountain Hearing Service that the first hearing test they conducted in December 1991 did show some characteristics of noise induced hearing loss.  However, the examiner also stated that it would impossible to state where, when, and why this hearing loss occurred, given the large time lag between the Veteran's exit from service and his current hearing loss, additional noise exposure from the Veteran working as an auto mechanic, and the aging process. 

In July 2004, the Veteran reported to a VA audiological examination.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
70
70
65
LEFT
55
70
75
80
80

The average threshold was 66 for the right ear and 76 for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in each ear.  
In the July 2004 VA examination report, the examiner opined that because the Veteran had a history of in-service and post-service noise exposure, it was not possible to delineate the etiology of the hearing loss.  The examiner further stated that "Although it is possible that the hearing loss was incurred in the service, the ratio of possibility is so difficult to determine that it would only be speculative."

The Veteran further submitted a March 2009 letter from a consultant at the private company Miracle Ear, where the Veteran completed a hearing test.  The consultant opined that the type of hearing loss was consistent with continuous and constant exposure to loud machinery, which could be a result of the Veteran's time in the Navy working on large ships.  

In January 2014, the Board requested a VHA opinion from a hearing specialist regarding whether the Veteran's hearing loss was related to service.  The doctor opined that the Veteran's bilateral hearing loss was at least as likely as not caused by or a result of his military service.  The rationale was that there was no way to determine when the cochlear damage had actually taken place, however, the Veteran had consistently, with one exception, claimed that he had hearing loss since his military service.  The clinician noted that cochlear damage (hearing loss) could have occurred during service without evidencing itself as a significant hearing loss as whispered voice tests are neither reliable nor sensitive for high frequency hearing loss.  

On evaluation of the Hickson elements, because the Veteran has auditory thresholds of over 40 for multiple different hertz levels for his VA hearing examination in July 2004, he meets the criteria for current hearing loss and therefore Hickson element (1) is met. 

The Veteran contends that his current hearing loss stems from excessive noise exposure due to loud machinery noise exposure while working on ships.  The Board notes that the Veteran is competent to give evidence about what hearing symptoms he has experienced during service, which is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board also finds these statements to be credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, in service noise exposure is conceded, and Hickson element (2) is satisfied. 

With respect to crucial Hickson element (3), as to whether the current right ear hearing loss disability is related to noise exposure in service, the Board finds that the January 2014 VHA opinion supports a grant of service connection.  Therefore, the Board concludes service connection is warranted for hearing loss.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for hearing loss, the appeal is granted.

Service connection for hearing loss is granted.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


